 Case 1:19-cr-00099-TSE Document 145 Filed 05/19/21 Page 1 of 4 PageID# 574




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

UNITED STATES OF AMERICA,                            )
                                                     )
v.                                                   )
                                                     )      Case No. 1:19-cr-99-TSE
CHRISTOPHER WARREN LAPP,                             )
                                                     )
                          Defendant.                 )


                     UNOPPOSED MOTION TO ABATE AND DISMISS

       COMES NOW the Defendant, Christopher W. Lapp, by counsel, Joseph T. Flood, and

moves this honorable Court to enter an order dismissing the indictment and these proceedings ab

initio because the defendant has died. In support of this motion, Mr. Lapp asserts the following:

       1.      On March 27, 2019, a grand jury sitting in the Eastern District of Virginia indicted

Lapp for four crimes. Count one charged Lapp with bank robbery, in violation of 18 U.S.C. §

2113(a) & (b), count two charged him with carjacking, in violation of 18 U.S.C. § 2119, and counts

three and fourth charged him with using a firearm in relation to a crime of violence, in violation

of 18 U.S.C. § 924(c)(1)(A). (Doc. 14)

       2.      On January 24, 2020, this Court found Lapp incompetent. On February 10, 2020,

this Court ordered Lapp committed to the custody of the Attorney General and the Bureau of Prison

for psychiatric and psychological assessment to determine whether his competence could be

restored. For the following year, Lapp received mental health treatment and restorative services at

FMC Butner, which included receiving psychotropic medication to treat his serious mental illness

and restore his competence.

       3.      On February 16, 2021, Allyson Wood, Ph.D., issued a report in which she

determined Lapp’s competence was restored.
 Case 1:19-cr-00099-TSE Document 145 Filed 05/19/21 Page 2 of 4 PageID# 575




        4.      On March 5, 2021, this Court found Lapp competent and set the trial date for

September 14, 2021. (Doc. 136, at 4-5; Doc. 137, at 1) In its scheduling order the Court directed

Lapp to be returned to FMC Butner, pending trial, to ensure he receives the appropriate medical

care. (Doc. 137, at 2)

        5.      On or around March 5, 2021, staff at the Alexandria Detention Center discontinued

Lapp’s medication after a staff clinician opined Lapp was not mentally ill.

        6.      On April 16, 2021, Lapp pleaded guilty to Counts one, two, and three of the

indictment, pursuant to a plea agreement with the Government, and this Court dismissed Count

four upon the Government’s motion. (Doc. 138) During the plea hearing, undersigned counsel

advised the Court that while he believed Lapp was competent to enter a guilty plea, he was

,nonetheless concerned the Detention Center had discontinued Lapp’s medication. During the

hearing the Court ordered Lapp returned to Butner to continue treatment. (Doc. 143)

        7.      On April 23, 2021, undersigned counsel provided notice to the Court that Lapp had

not been returned to Butner, as the Court had ordered. (Doc. 144)

        8.      On or about May 18, 2021, Lapp was discovered unconscious and unresponsive in

his cell. He was transferred to a local hospital and later died.

        9.      Death pending an appeal of a criminal conviction abates not only the appeal but all

proceedings in the prosecution ab initio. Durham v. United States, 401 U.S. 481, 483 (1971);

United States v. Dudley, 739 F. 2d 175, 176 (4th Cir. 1984). The long-held principle supporting

this rule is that “all private criminal injuries or wrongs, as well as all public crimes, are buried with

the offender.” United States v. Daniels, 47 U.S. (6 How.) 11, 13 (1848). Because Lapp’s death

abates this prosecution ab initio, United States v. Oberlin, 718 F. 2d 894, 896 (9th Cir. 1983), this

Court should dismiss and abate the indictment and all proceedings in this matter.




                                                   2
 Case 1:19-cr-00099-TSE Document 145 Filed 05/19/21 Page 3 of 4 PageID# 576




       10.     Undersigned counsel has consulted with the attorney representing the United States

and she advises the Government has no objection to this motion.

                                           Conclusion

       WHEREFORE, for these reasons, this Court should enter an order dismissing and abating

all proceedings in this matter including, but not limited to, the indictments issues on [DATE].

                                             Respectfully submitted,
                                             Christopher Warren Lapp
                                             By Counsel



/s/ Joseph T. Flood
Joseph T. Flood, VSB #71716
Sheldon & Flood, PLC
10621 Jones Street, Suite 301-A
Fairfax, VA 22030
(703) 691-8410
(703) 251-0757 (fax)
jflood@sfhdefense.com




                                                3
 Case 1:19-cr-00099-TSE Document 145 Filed 05/19/21 Page 4 of 4 PageID# 577




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing notice was filed by CM/ECF on this the
19th day of May, 2021, which will then send a notification to counsel of record.


                                         /s/ Joseph T. Flood
                                         Joseph T. Flood, VSB #71716
                                         Sheldon & Flood, PLC
                                         10621 Jones Street, Suite 301-A
                                         Fairfax, VA 22030
                                         (703) 691-8410
                                         (703) 251-0757 (fax)
                                         jflood@sfhdefense.com




                                            4
